DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/22/2022.  Claims 1-22 are still pending in the application.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or combination and in view of the outstanding response, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "wherein the plurality of channels are formed by using a plurality of twisted pairs of a twisted pair cable or by using a plurality of frequency bands on a coaxial cable or on a twisted pair; at least one canceller for cancelling at least one of echo or crosstalk on at least one channel; and a processor configured to allocate to a single CPE three or more frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable," as recited in claims 1-10; "wherein the plurality of channels are formed by using a plurality of twisted pairs of a twisted pair cable or by using a plurality of frequency bands on a coaxial cable or on a twisted pair; and an equalizer for receiving a direct channel and a crosstalk channel on a first twisted pair of the twisted pair cable simultaneously from the network device, wherein the crosstalk channel is coupled to the first twisted pair of the twisted pair cable from a second twisted pair of the twisted pair cable that is temporarily disconnected from another CPE," as recited in claims 11-12; "transmitting a first signal to the first CPE on the first channel; receiving a second signal from the first CPE on the first channel; and cancelling at least one of echo or crosstalk on the first channel, wherein a frequency band of the first channel at least partially overlaps with a frequency band of the second channel," as recited in claims 13-22, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strobel, Copper Transmission for Multi-Gigabit Hybrid Copper-Fiber Access Networks, IEEE, 6 pages, November 8, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 4, 2022